Exhibit 99.1 AB Volvo Press information October 24, 2007 Volvo Group – nine months ended September 30, 2007 · Net sales increased by 13% to SEK 68.4 billion (60.5) in the third quarter Adjusted for changes in exchange rates and acquired and divested units, net sales decreased by 1% · Operating income rose 54% to SEK 5,010 M (3,260)* in the third quarter · Income for the period decreased by 20% to SEK 3,149 M (3,939)* in the third quarter · Diluted earnings per share amounted to SEK 1.54 (1.94)* in the third quarter · The Industrial Operation’s operating cash flow was negative in an amount of SEK 0.4 billion (neg. 0.4 billion) in the third quarter Volvo Group Third quarter First nine months 2007 2006 * 2007 2006 * Change Net sales Volvo Group 68,367 60,479 200,849 191,208 5 % Operating income Volvo Group 5,010 3,260 16,457 15,229 8 % Operating income Industrial operations 4,555 2,834 15,186 13,915 9 % Operating income Customer Finance 454 426 1,270 1,314 (3 %) Operating margin Volvo Group 7.3 5.4 8.2 8.0 3 % Income after financial items 4,571 3,144 15,948 15,073 6 % Income for the period 3,149 3,939 10,935 12,617 (13 %) Diluted earnings per share, SEK 1.54 1.94 5.37 6.21 (14 %) Return on shareholders' equity, % 17.3 19.3 * The third quarter of 2006 included a reversal of a valuation reserve for deferred taxes and an adjustment of goodwill. As an effect, operating income during the third quarter of 2006 was negatively affected in an amount of SEK 1,712 M while income taxes decreased by SEK 2,048 M. The total effect on income for the period was positive in an amount of SEK 336 M. Aktiebolaget Volvo (publ) 556012-5790 Contacts Investor Relations, VHQ Investor Relations: Christer Johansson +46 31 66 13 34 SE-405 08 Göteborg, Sweden Patrik Stenberg +46 31 66 13 36 Tel +46 31 66 00 00 Fax +46 31 53 72 96 John Hartwell +1 www.volvo.com 1 CEO’s comments – strong development in Europe and Asia During the third quarter, we experienced continued split development in our markets. Demand remained strong for the Volvo Group’s products and services in most of our markets in Europe, Asia and South America, while demand continued to be weak in North America. A global Group with good geographic balance Sales in Asia increased through the contributions from the acquired companies Nissan Diesel, Lingong and Ingersoll Rand’s road development operations, combined with increased demand in most markets. Asia has developed into our second largest market. We currently have a significantly better balance in our geographic presence than previously. More than 40 percent of our sales were generated in markets outside Western Europe and North America, which have traditionally been our home markets. Our operations are now based on a strong global foundation, where growth in Eastern Europe and Asia are offsetting the much weaker trend in North America. Third quarter sales were slightly more than SEK 68 billion, a 13% increase compared with the preceding year, while operating profit of SEK 5,010 M was in line with underlying earnings during the third quarter last year. Investments in Europe Demand is currently very strong in Europe. In many areas of the Group, production has reached peak capacity, resulting in a shortage of components, substantial overtime for our employees and increased production costs. During 2008 and 2009 we will successively invest in increased production capacity and we expect that our suppliers will do what is required to ensure their ability to increase deliveries. Investments are being made primarily in Europe since this industrial system supplies large portions of the world with products. In pace with these investments being realized, we can improve productivity and meet the increased demand. It is of strategic importance to be involved and build solid relations with customers in the rapidly expanding markets in Eastern Europe and Asia. Parallel with investments in our industrial systems, we are also rapidly expanding our dealer and service networks to be able to provide efficient service to the growing number of customers who are investing in our products. With a dealer and service network in place, we will also benefit from a growing aftermarket business. In North America, the truck market remained weak, while at the same time demand for the Group’s other products was subdued. Within the North American truck operations, many people have been working hard to resolve the interruptions we experienced in manufacturing following the production changeovers earlier this year. We now see that production is flowing increasingly more smoothly. In North America, a previous agreement between Mack Trucks and the United Auto Workers (UAW) union expired on October 1. The contract has been extended until October 31, with negotiations currently ongoing with the UAW. Continued increased profitability in Customer Finance but operating loss for Buses Construction equipment has a strong product portfolio and is continuing to grow at a rapid pace. Sales rose 37% during the quarter. Profitability did not quite keep pace, but was negatively impacted by a labor conflict in South Korea and cost increases resulting from a production rate exceeding peak capacity. Buses reported a loss during the third quarter. A reduction in deliveries resulting from production disruptions related to the introduction of EU4 engines and increased losses in Mexico adversely affected earnings. Buses has been experiencing problems for some time and strong measures will be required to reverse that trend and return profitability to satisfactory levels. Volvo Penta reported an operating margin of 9.6%, slightly lower than the preceding year. Volvo Penta’s marine engines continued to capture market share in a market that has weakened slightly. The market for industrial engines is strong, and Volvo Penta has advanced its positions with a renewed product range. Volvo Aero experienced a breakthrough with its lightweight technology for aircraft engine components and increased operating margins thanks to continued strong profitability for components and an improved aftermarket business. Combined with our expanded offering of services, accessories and spare parts, customer financing operations at Volvo Financial Services are an important component in our efforts to intensify cooperation with customers. Volvo Financial Services continues to develop well, with favorable growth and profitability. Moving toward 2008, we are preparing ourselves for continued strong demand in Europe, with a truck market that is projected to increase by 5-10%. In North America, we expect that the demand for trucks will pick up gradually during 2008. Leif Johansson President and CEO 2 Important events Volvo Trucks invests billions in its Umeå cab plant Volvo Trucks is investing almost SEK 1.1 billion in its cab factory in Umeå. The investment covers new production equipment as well as measures designed to increase capacity and flexibility in the production plant. The current two assembly lines will be replaced by a flexible new system where different cab models can be built on the same line. The degree of automation and flexibility will thus increase. The change has a positive impact on capacity as well as on the effectiveness and will be implemented successively throughout the factory without necessitating any production standstills. Volvo delivers the first US10-compliant trucks to customer for field testing Volvo Trucks North America has delivered five Volvo trucks that meet the stringent US10 truck emission standards to customer for field testing. The US10 standard becomes effective in 2010 and the trucks now delivered are equipped with the EGR (Exhaust Gas Recirculation) and SCR (Selective Catalytic Reduction) emission-control systems. The VN model trucks have been delivered to a customer, which will now field test the SCR technology that is common in Europe. To date, the emission requirements in North America were met by applying EGR technology and particulate filters. The trucks now being delivered are also equipped with SCR. Volvo displays carbon-dioxide-neutral trucks The Volvo Group is the first vehicle manufacturer to produce seven demonstration trucks that can all be driven without emitting any environmentally harmful carbon dioxide. These trucks were exhibited for the first time in August and are equipped with diesel engines that have been modified to operate on seven different types of renewable liquid and gaseous fuels. The seven Volvo FM trucks are equipped with Volvo’s own 9-liter engines that have been specially modified to illustrate the possibilities of carbon-dioxide-neutral transport. The seven trucks can be operated on the same number of different renewable fuels and/or combinations of fuels: biodiesel, biogas combined with biodiesel, ethanol/methanol, DME, synthetic diesel and hydrogen gas combined with biogas. Since all of these fuels are produced from renewable raw materials, they provide no carbon-dioxide contributions to the ecosystem when combusted and, accordingly, do not impact the environment. Volvo’s plant in Ghent first in the world with carbon-dioxide-neutral vehicle production The Volvo Group in September presented the first vehicle plant in the world that is completely carbon dioxide (CO2) neutral, Volvo Trucks’ plant in Ghent, Belgium. The Volvo Group’s efforts pertaining to CO2-neutral plants are fully in line with EU’s goal for reducing carbon-dioxide emissions by 20% in Europe by 2020. The Volvo Group’s ambition is to make all its plants CO2-neutral. Already in 2005, the Volvo Group decided to transform the Volvo Trucks plant in Tuve, Sweden into a CO2-neutral vehicle plant and work is currently in progress on the completion of the local planning and an application for environmental permits has been prepared. For Ghent, investments in wind power and biofuel will provide the plant with electricity and heat that does not add any carbon dioxide to the atmosphere. Important events reported earlier · Volvo completes purchase of Nissan Diesel · Volvo finalizes acquisition of Ingersoll Rand’s road development equipment division · Decisions on several major investments · Annual General Meeting of AB Volvo · Volvo divesting interest in Petro Stopping Centers · Volvo is applying for delisting from the NASDAQ stock exchange · Volvo decides on investments in production of engines and gearboxes · Renault Trucks concludes truck-production agreement with Turkish company Karsan · Volvo raises new financing For further information regarding previously reported important events, please refer to Volvo Group’s report on the first three months of 2007. Detailed information is also available at www.volvo.com 3 Financial summary of the third quarter Income Statement Volvo Group Third quarter First nine months SEK M 2007 2006 Change 2007 2006 Change Net sales Volvo Group 68,367 60,479 13 % 200,849 191,208 5 % Operating Income Volvo Group 5,010 3,260 54 % 16,457 15,229 8 % Operating income Industrial operations 4,555 2,834 61 % 15,186 13,915 9 % Operating income Customer Finance 454 426 7 % 1,270 1,314 (3 %) Interest income and similar credits 206 149 38 % 695 472 47 % Interest expense and similar credits -325 -81 299 % (805 ) (453 ) 78 % Other financial income and costs -320 -184 74 % (399 ) (175 ) - Income after financial items 4,571 3,144 45 % 15,948 15,073 6 % Taxes -1,421 795 (279 %) (5,013 ) (2,456 ) 104 % Income for the period 3,149 3,939 (20 %) 10,935 12,617 (13 %) Net sales The Volvo Group’s net sales increased by 13% to SEK 68,367 M during the third quarter of 2007, compared with SEK 60,479 M the corresponding quarter a year earlier. Adjusted for changes in currency exchange rates and acquired and divested units, sales declined by 1%. Operating income The Volvo Group’s operating income rose by 54% to SEK 5,010 M in the third quarter (3,260). In the third quarter of 2006 operating income was negatively affected by SEK 1,712 M from an adjustment of goodwill reported in the Industrial Operations. During the third quarter of 2007, operating income was negatively affected by purchase price allocation adjustments (PPA) amounting to SEK 206 M. The Industrial Operations’ operating income rose by 61% to SEK 4,555 M, compared to SEK 2,834 M in the preceding year. Operating income of the Volvo Group’s Customer Finance increased by 7% to SEK 454M (426). For detailed information on the development, see separate sections below. Net financial items Net interest expense in the third quarter was SEK 119 M, compared with an expense of SEK 68 M for the corresponding period in the preceding year. The increased interest expense is primarily attributable to increased debt as a result of acquisitions, share dividend and share buy-backs. Higher short-term interest rates in Sweden, where the Group’s liquid funds are invested, and lower costs for post-employment benefits, owing to the transfers to pension foundations carried out in the preceding year, had a positive effect on net interest expense. During the quarter, market valuation of derivatives used for the customer financing portfolio had a negative effect on Other financial income and expenses in an amount of SEK 269 M. The negative impact is due to lower US long-term interest rates. In the preceding year the effect was negative in an amount of SEK 193 M. Income taxes The tax expense in the third quarter regarding both current and deferred tax amounted to SEK 1,421 M. The tax rate during the quarter was 31%. The tax expense in the third quarter of 2006 decreased by SEK 2,048 M after a reversal of a valuation reserve for deferred taxes in Mack Trucks. In total a tax income of SEK 795 M was reported in the preceding year. Excluding the reversal the tax expense regarding both current and deferred tax amounted to SEK 1,253 M and the tax rate was 26% in the third quarter of 2006. Income for the period and earnings per share Income for the period amounted to SEK 3,149 M (3,939) in the third quarter of 2007. Income decreased as a result of higher interest expenses and the negative impact from market valuation of derivatives as described above. Income for the period in the preceding year included a positive impact of SEK 336 M from a reversal of a valuation reserve for deferred taxes and an adjustment of goodwill. Earnings per share before dilution amounted to SEK 1.54 (1.94). Assuming that the incentive program is fully exercised, earnings per share after full dilution was SEK 1.54 (1.94). 4 Volvo Group’s Industrial Operations – Asia the second largest market Net sales for the Volvo Group’s Industrial Operations increased by 15% to SEK 66,253M (57,627). Adjusted for changes in currency exchange rates and acquired and divested units, net sales declined by 1%. Nissan Diesel contributed net sales of SEK 7,800 M during the quarter and Ingersoll Rand’s road development equipment contributed SEK 1,147 M. In Europe the positive development continued with an especially strong growth in Eastern Europe. On the Volvo Group’s second largest market, Asia, sales more than tripled as an effect of the acquisitions of Nissan Diesel, Lingong and Ingersoll Rand’s road development division. In North America net sales during the third quarter continued to be low primarily as a consequence of, decreased truck sales. Net sales by market area Third quarter First nine months SEK M 2007 2006 Change 2007 2006 Change Western Europe 27,168 25,580 6 % 88,227 84,730 4 % Eastern Europe 5,981 3,364 78 % 18,200 10,870 67 % North America 11,600 17,902 (35 %) 36,037 56,131 (36 %) South America 3,794 3,341 14 % 10,493 9,244 14 % Asia 14,725 4,388 236 % 30,869 13,935 122 % Other markets 2,985 3,052 (2 %) 10,623 8,823 20 % Total Industrial operations 66,253 57,627 15 % 194,449 183,733 6 % Trucks’ net sales increased by 14% to SEK 45,350 M (39,747), Construction Equipment’s rose by 32% to SEK 12,963 M (9,807), and Volvo Penta’s by 10% to SEK 2,703 M (2,449). On the other hand, net sales in Buses declined by 5% to SEK 3,588 M (3,777) and in Volvo Aero by 5% to SEK 1,847 M (1,950). Income Statement Industrial operations Third quarter First nine months SEK M 2007 2006 Change 2007 2006 Change Net sales 66,253 57,627 15 % 194,449 183,733 6 % Cost of sales (51,379 ) (44,684 ) 15 % (150,260 ) (141,546 ) 6 % Gross income 14,874 12,943 15 % 44,189 42,187 5 % Gross margin 22.5 22.5 22.7 23.0 - Research and development expenses (2,603 ) (1,989 ) 31 % (7,616 ) (5,974 ) 27 % Selling expenses (6,206 ) (4,830 ) 28 % (16,971 ) (14,829 ) 14 % Administrative expenses (1,649 ) (1,460 ) 13 % (5,176 ) (4,718 ) 10 % Other operating income and expenses 82 (1,817 ) - 257 (2,913 ) - Income from investments in associated companies 27 (10 ) - 425 34 - Income from other investments 30 (3 ) - 78 128 (39 %) Operating income 4,555 2,834 61 % 15,186 13,915 9 % Operating margin 6.9 4.9 - 7.8 7.6 - Operating income on the same level as underlying income in the preceding year In the third quarter of 2007, operating income for the Volvo Group’s Industrial Operations amounted to SEK 4,555 M, which was 61% higher than the third quarter of 2006. The operating margin for the Industrial Operations amounted to 6.9% (4.9). During the third quarter of 2006 operating income was negatively affected by SEK 1,712 M from an adjustment of goodwill in Mack Trucks. Excluding the adjustment, the operating margin in the third quarter of 2006 amounted to 7.9%. Demand for the Group’s products was very good in Europe, South America and large parts of Asia, which in combination with very competitive products resulted in a continued favorable price realization. An advantageous product and market mix, with increased sales in Europe, made a positive contribution to the Group’s earnings, and at the same time the Volvo Group’s dealer operations and the products and services in aftermarket business continue to show increased profitability. 5 In North America the operating income was affected by continued low demand and low deliveries of trucks as a consequence of disruptions in the production in conjunction with the introduction of a new generation of trucks and changeovers in the industrial system. Nissan Diesel’s operations generated a contribution to operating income amounting to SEK 511 M, excluding negative effects from purchase price allocation (PPA) adjustments amounting to SEK 161 M attributable to amortization of intangible and tangible assets. Ingersoll Rand road development equipment operations generated a contribution to operating income amounting to SEK 130 M, excluding negative effects from PPA adjustments amounting to SEK 45 M, whereof SEK 24 M is attributable to amortization of intangible and tangible assets and SEK 21 M is attributable to revaluation of inventories. Volvo Construction Equipment was negatively impacted in an amount of SEK 100 M from a labor market dispute in South Korea. Research and development costs amounted to SEK 2,603 M (1,989). Compared with the preceding year, costs rose by SEK 65 M as a result of reduced capitalization of costs and increased amortization on previously capitalized costs. The increase in selling and administrative expenses is primarily an effect of the acquired companies. The improvement in Other operating income and expenses is a consequence of an adjustment of goodwill having a negative impact of SEK 1,712 M in the third quarter of 2006. The combined effect of changed exchange rates, particularly for the USD, had an adverse effect on operating income of approximately SEK 700 M in the third quarter of 2007, compared with the same period in 2006. Negative operating cash flow in industrial operations In the third quarter of 2007, operating cash flow amounted to a negative SEK 0.4 billion (neg. 0.4), as a consequence of working capital increasing by SEK 4.4 billion during the quarter. Financial items and income taxes paid had a negative impact on cash flow amounting to SEK 1.2 billion during the quarter, primarily relating to income tax payments. 6 Volvo Group’s Customer Finance – continued improvement Total new financing volume in the third quarter of 2007 amounted to SEK 9.8 billion (7.8). In total, 10,727 units (9,087) were financed during the quarter. In the markets where financing is offered, the average penetration rate in the third quarter was 27% (20). At September 30, 2007 total assets in Customer Finance amounted to SEK 85 billion (81). Adjusted for currency exchange-rate movements, the credit portfolio grew by 9.2% (6.7). Operating income in the third quarter amounted to SEK 454 M (426). Return on shareholders’ equity for the rolling 12 months was 14.1% (13.5). The equity ratio at the end of the third quarter was 8.5% (10.7). Write-offs in the third quarter amounted to SEK 36 M (51). The annualized write-off ratio through September 30, 2007, was 0.27% (0.31). On September 30, 2007, the total credit reserves were 1.75% of the credit portfolio (2.02). Income Statement Customer Finance Third quarter First nine months SEK M 2007 2006 Change 2007 2006 Change Finance and lease income 2 034 2 321 (12 %) 5 733 5 841 (2 %) Finance and lease expenses (1228 ) (1533 ) (20 %) (3368 ) (3482 ) (3 %) Gross income 807 788 2 % 2 366 2 360 0 % Selling and administrative expenses (360 ) (320 ) 12 % (1074 ) (937 ) 15 % Credit provision expenses (5 ) (35 ) (89 %) (69 ) (91 ) (24 %) Other operating income and expenses 13 (8 ) - 48 (18 ) - Operating income 454 426 7 % 1 270 1 314 (3 %) Income taxes (132 ) (155 ) (15 %) (436 ) (442 ) (1 %) Income for the period 323 271 19 % 835 872 (4 %) Return on Equity, 12 month moving values 14,1 % 13,5 % - Controlled growth strategy During the quarter, Volvo Financial Services continued to make progress on its profitable growth strategy focused in three main areas: organic growth, geographic growth and growth through Volvo Group acquisitions. As a result of our closer integration with our sister Business Areas, overall penetration increased to 27%, as compared to 20% in the same period last year. These improvements are most evident in North America, where the overall penetration improved from 14% in the third quarter of 2006 to 29% in the current quarter. In the markets outside North America and Western Europe the penetration rate increased from 38% last year to 46% in the current quarter. Volvo Group acquisitions give VFS the opportunity to grow in a number of markets. During the quarter, VFS commenced retail financing activities in North America for end customers of the Volvo Road Machinery division. The current volatility in the financial markets and the downturn in the US housing market have caused VFS to increase its level of diligence in monitoring the portfolios that has been established throughout the organization. At this point, write-offs, delinquencies, inventories and repossessions remain at low levels. 7 Volvo Group financial position The Volvo Group’s Industrial Operations net financial debt amounted to SEK 16.4 billion at the end of the third quarter 2007, an increase by 0.3 billion compared to the second quarter. Compared to year-end 2006, the Industrial Operations net financial debt have increased by SEK 39.5 billion as a consequence of the acquisitions and the transfer of capital made during 2007. During the third quarter the Volvo Group’s total assets decreased by SEK 12.7 billion. The major part of this change is due to repayment of loans. Further, inventory decreased by SEK 1.4 billion and accounts receivable by SEK 1.2 billion. The Volvo Group’s total assets amounted to SEK 302.8 billion at September 30, 2007, an increase of 44.4 billion since year-end 2006. Assets increased mainly as a result of higher levels of inventory and increased intangible and tangible assets due to the acquisitions made during 2007. Changed currency exchange rates decreased assets by SEK 4.3 billion. Shares and participations amounted to 2.4 billion at September 30, 2007, a decrease from year-end 2006 with 4.5 billion as a result of the reclassification of Nissan Diesel from associated company to Group Company. The customer financing receivables amounted to SEK 70.3 billion at September 30, 2007, an increase by 5.6 billion since year-end 2006. Shareholder’s equity at September 30, 2007, amounted to 78.7 billion. Sales to associated companies amounted to SEK 571 M and purchasing from associated companies amounted to SEK 67 M during the first nine months of 2007. On September 30, 2007, receivables from associated companies amounted to SEK 174 M and liabilities to associated companies to SEK 12 M. Sales to Renault SA amounted to SEK 122 M and purchasing from Renault SA to SEK 1,879 M during the first nine months of 2007. Receivables from Renault SA amounted to SEK 70 M and liabilities to Renault SA to SEK 763 M, at September 30, 2007. Number of employees On September 30, 2007, the Volvo Group had 99,487 employees, compared with 83,187 at year-end 2006. The increase is mainly related to acquired companies. 8 Business area overview Net sales Third quarter First nine months 12 month Jan-Dec SEK M 2007 2006 Change Change1) 2007 2006 rolling values 2006 Trucks 45,350 39,747 14 % (7 %) 130,879 126,242 175,902 171,265 Construction Equipment 12,963 9,807 32 % 22 % 38,110 30,961 49,281 42,131 Buses 3,588 3,777 (5 %) (3 %) 11,435 12,685 16,021 17,271 Volvo Penta 2,703 2,449 10 % 12 % 8,860 8,162 11,472 10,774 Volvo Aero 1,847 1,950 (5 %) 7 % 5,654 6,107 7,779 8,233 Eliminations and other (197 ) (103 ) - - (490 ) (425 ) (719 ) (654 ) Industrial operations 66,253 57,627 15 % (1 %) 194,449 183,733 259,736 249,020 Customer Finance 2,034 2,320 (12 %) - 5,733 5,841 7,540 7,648 Reclassifications and eliminations 80 532 - - 666 1,634 1,199 2,167 Volvo Group 68,367 60,480 13 % - 200,849 191,208 268,475 258,835 1) Adjusted for exchange rates and acquired and divested units. Operating income Third quarter First nine months 12 month Jan-Dec SEK M 2007 2006 Change 2007 2006 rolling values 2006 Trucks 1) 3,507 3,470 1 % 11,049 11,253 14,624 14,828 Construction Equipment 839 872 (4 %) 3,183 3,025 4,230 4,072 Buses (73 ) 162 (145 %) 138 534 349 745 Volvo Penta 258 257 0 % 996 879 1,222 1,105 Volvo Aero 148 143 3 % 333 505 187 359 Group headquarter functions and other (124 ) (358 ) - (513 ) (569 ) (628 ) (684 ) Industrial operations 1) 4,555 4,546 0 % 15,186 15,628 19,984 20,425 Goodwill adjustment - (1,712 ) - - (1,712 ) 0 (1,712 ) Industrial operations 4,555 2,834 61 % 15,186 13,915 19,984 18,713 Customer Finance 454 426 7 % 1,270 1,314 1,643 1,686 Volvo Group 5,010 3,260 54 % 16,457 15,229 21,627 20,399 1) Excluding adjustment of goodwill in the subsidiary Mack Trucks in 2006. Operating margin Third quarter First nine months 12 month Jan-Dec % 2007 2006 2007 2006 rolling values 2006 Trucks 1) 7.7 8.7 8.4 8.9 8.3 8.7 Construction Equipment 6.5 8.9 8.4 9.8 8.6 9.7 Buses (2.0 ) 4.3 1.2 4.2 2.2 4.3 Volvo Penta 9.6 10.5 11.2 10.8 10.6 10.3 Volvo Aero 8.0 7.4 5.9 8.3 2.4 4.4 Industrial operations 1) 6.9 7.9 7.8 8.5 7.7 8.2 Industrial operations 6.9 4.9 7.8 7.6 7.7 7.5 Volvo Group 7.3 5.4 8.2 8.0 8.1 7.9 1) Excluding adjustment of goodwill in the subsidiary Mack Trucks in 2006. 9 Overview of Industrial Operations Trucks – invests to meet increased demand in Europe · Continued strong demand in Europe – order bookings up 90% · Demand in North America continued to be weak · Customer field testing of US10-engines started Net sales by market area Third quarter First nine months SEK M 2007 2006 Change 2007 2006 Change Europe 23,363 20,535 14 % 76,338 68,349 12 % North America 6,188 12,499 (50 %) 19,289 38,508 (50 %) South America 2,733 2,471 11 % 7,792 6,678 17 % Asia 11,131 2,035 447 % 19,739 6,145 221 % Other markets 1,935 2,207 (12 %) 7,721 6,562 18 % Total 45,350 39,747 14 % 130,879 126,242 4 % Continued strong global truck market Demand is on very high levels on most of the world’s larger truck markets, with the exception of North America and Japan. The European market continues to develop strongly, and as of August the total number of registrations in the EU and Norway and Switzerland increased by 9% to 215,842 heavy trucks (197438). The development was especially strong in Eastern Europe where the rapid economic growth and an increased transport need spur demand for heavy trucks. The total market for heavy trucks (Class 8) in North America declined during the first nine months of the year by 37% to 161,300 trucks, compared with 257,300 trucks the first nine months of 2006. The decrease is a consequence of customers choosing to buy new trucks ahead of the new emission standards, which came into effect on January 1, 2007, and of lower freight volumes during 2007. In Brazil the market as of September grew by 40% to 41,224 heavy trucks (29,414). In Asia the positive development continues on most markets. As of August the market for trucks over 14 tons grew by 71% to 338,490 trucks (197,377). In India the market was up 2% to 127,715 trucks (125,128). As of August, the total Japanese market for heavy trucks amounted to 28,885 vehicles (32,004), which was a 10% decrease. The European economy continues to be strong, which leads to an increased need for transport in most markets while at the same time transport flows between Western and Eastern Europe continues to increase. The largest increase in demand is noted in Eastern Europe where the Volvo Group holds a very strong market position. The total European market (EU29) is currently limited by the production capacity of the industry and is expected to reach approximately 340,000 new trucks during 2007, compared with the previous assessment of 330,000 trucks. For 2008, demand in Europe is expected to remain favorable with a truck market that is expected to grow by 5-10%. Demand in North America is as expected low, as a consequence of pre-buys during 2006, lower freight volumes and dealers still having stocks of trucks equipped with US’04-engines. The market development is difficult to predict, but the total market is expected to reach 200,000-220,000 heavy trucks during 2007, which is unchanged from the second quarter of 2007. In North America, demand for trucks is expected to pick up gradually during 2008. Strong increase in order bookings during the third quarter Order bookings per market Third quarter First nine months Number of trucks 2007 2006 Change 2007 2006 Change Europe 41,970 22,059 90 % 133,584 96,151 39 % North America 7,195 6,751 7 % 16,374 38,070 (57 %) South America 3,329 2,710 23 % 11,907 8,655 38 % Asia 3,181 3,033 5 % 11,268 10,649 6 % Other markets 2,349 3,297 (29 %) 7,864 8,787 (11 %) Total 58,024 37,850 53 % 180,997 162,312 12 % Nissan Diesel 1) 13,548 - - 25,582 - - Total 71,572 37,850 89 % 206,579 162,312 27 % 1) Nissan Diesel was not part of the Volvo Group during 2006. Nissan Diesel’s order bookings amounted to 18,530 trucks during the third quarter of 2006 and to 35,889 trucks during the second and third quarter of 2006. 10 During the third quarter, the truck operation’s order bookings increased by 89% to 71,572 trucks (37,850). Excluding Nissan Diesel, order bookings increased by 53%. Order bookings in Europe almost doubled with exceptionally strong development in Eastern Europe, where order bookings rose by almost 200%. The high level of order bookings in Europe reflects the combined effects of the continued strength of the market, very competitive product programs and strong sales- and distribution channels. Even though order bookings in North America rose in comparison to 2006, they were as expected on a continued low level. Customers haven’t to any larger extent started to order trucks with the new engines complying with the US’07 emission standards. Nissan Diesel’s order bookings declined by 27% as a consequence of fewer orders of light trucks from Nissan Motors. Excluding the Nissan Motors business, order bookings declined by 5%. Increased deliveries Deliveries per market 1) Third quarter First nine months Number of trucks 2007 2006 Change 2007 2006 Change Europe 26,391 23,316 13 % 88,330 84,059 5 % North America 7,494 17,248 (57 %) 22,058 52,827 (58 %) South America 3,854 3,295 17 % 10,445 8,783 19 % Asia 14,160 2,431 482 % 25,819 8,227 214 % Other markets 5,252 2,304 128 % 13,179 7,246 82 % Total 57,151 48,594 18 % 159,831 161,142 (1 %) 1) Nissan Diesel is included in the deliveries during the second and third quarter of 2007, but not in the figures for 2006. The delivery pace of the truck operations remained high during the third quarter on all markets but North America. Capacity utilization in the plants was in general very high. In total, 57,151 trucks were delivered during the quarter, compared with 48,594 trucks in the same period of the preceding year. The large increases in Asia and Other markets is mainly an effect of Nissan Diesel being included in the deliveries for the third quarter of 2007. Excluding Nissan Diesel, deliveries in Asia were up by 7% and by 24% in Other markets. During the third quarter Nissan Diesel’s total deliveries declined to 14,727 trucks compared with 19,311 trucks the same period in the preceding year. The lower deliveries are mainly an effect of lower sales of light trucks to Nissan Motors and of lower market demand in Japan as a consequence of extensive pre-buys ahead of new emission standards, which took effect in September 2007. Good profitability in Europe During the third quarter, the truck operation’s net sales amounted to SEK 45,350 M, which was an increase of 14% compared with SEK 39,747 during the same quarter in 2006. Nissan Diesel contributed with SEK 7,845 M to net sales. Adjusted for changes in exchange rates and Nissan Diesel, net sales declined by 7%. The lower net sales are attributable to the sharp decline in deliveries in North America. Operating income rose by 1% to SEK 3,507 M (during the third quarter of 2006 the operating income was SEK 3 470 M excluding an adjustment of goodwill in Mack Trucks that had a negative impact of SEK 1,712 M). Operating margin amounted to 7.7% (8.7). The favorable demand and competitive products contributed to favorable price realization in Europe, South America and large parts of Asia. Increased deliveries in Europe and an advantageous product and market mix also contributed to the higher earnings as did the increased profitability in the dealer network and the aftermarket business. The high capacity utilization in the industrial systems of both Renault Trucks and Volvo Trucks in Europe has strained the supplier base and from time to time there are delivery disruptions that affect productivity. In North America operating income was negatively affected by continued low demand and low delivery rates as an effect of disruptions in conjunction with the transition to a new generation of engines and changeovers in the production. These disruptions have by and large been resolved and production at Volvo Trucks is scheduled to increase during the fourth quarter to reduce lead times. Nissan Diesel’s operations contributed SEK 511 M to operating income during the seasonally strong third quarter, excluding negative effects from purchase price allocation adjustments (PPA) amounting to a total of SEK 161 M attributable to amortization of intangible and tangible assets. Nissan Diesel had an operating margin of 6.6% before PPA adjustments. New engines that meet the more stringent future environmental demands In July, Renault Trucks concluded a cooperation agreement with the Turkish independent auto manufacturer Karsan concerning production of trucks for the growing markets in Turkey and neighboring countries. Karsan will produce Renault Premium Route, Renault Premium Lander and Renault Kerax in its plant in Bursa. The vehicles will be distributed via Renault Trucks’ dealer network in Turkey and neighboring countries. The plant will have the capacity to produce approximately 5,000 vehicles annually on behalf of Renault Trucks. 11 In North America Volvo trucks has delivered five Volvo trucks that meet the very stringent US’10 truck emission standards to a customer for field testing. The US’10 standard becomes effective in 2010 and the trucks now delivered are equipped with the EGR and SCR emission-control systems. In August, The Volvo Group exhibited seven demonstration trucks that can all be driven carbon dioxide-neutrally. The trucks are equipped with diesel engines that have been modified to operate on seven different renewable liquid and gaseous fuels. Volvo Trucks has decided to invest almost SEK 1.1 billion in its cab factory in Umeå. The investment covers new production equipment as well as measures designed to increase capacity and flexibility in the production plant. In October, ground was broken for a new assembly plant for both Volvo Trucks and Renault Trucks in Kaluga south of Moscow. Production is expected to begin during 2009. Together with previously decided investments in among others the engine manufacturing, the capacity of the truck operations will be increased primarily in Europe, in order to take advantage of the good demand and the growth opportunities present in many markets. Construction Equipment – continued strong sales · Total world market up 8% · Sales up 32% · Operating income affected by labor market dispute in South Korea Net sales by market area Third quarter First nine months SEK M 2007 2006 Change 2007 2006 Change Europe 5,976 4,693 27 % 17,468 14,641 19 % North America 2,912 2,690 8 % 8,748 9,078 (4 %) South America 588 387 52 % 1,471 988 49 % Asia 2,745 1,513 81 % 8,398 4,907 71 % Other markets 742 524 42 % 2,025 1,347 50 % Total 12,963 9,807 32 % 38,110 30,961 23 % Good momentum in most markets The total world market for heavy and compact construction equipment in the areas in which Volvo Construction Equipment operates grew 8% in the third quarter of 2007 compared to the corresponding period of the preceding year. The total European market increased by 8% and the Asian market by 11%, with a strong contribution from China, up 28%. Other markets rose by 29%. In North America the market declined by 7%, primarily due to lower activities in the housing construction market. Total market development in the third quarter, unit sales in % Europe North America Asia Other markets Total Heavy equipment 14 (13 ) 18 32 12 Compact equipment 6 (3 ) 5 25 5 Total 8 (7 ) 11 29 8 The global market conditions continue to be favorable. The European market is expected to report growth of around 10% in 2007. The Asian market is expected to grow by around 15 % with China as the primarily growth engine whilst the forecast for Other markets is growth of approximately 20%. The growth trend in these regions is expected to compensate for the decline in North America, where the market is expected to decline by around 10%, but still remain on a historically high level. Strong order bookings Order bookings continue to increase and the value of the order book at September 30 was 76% higher than at the same date in the preceding year, excluding Lingong and Ingersoll Rand’s road development equipment division. 12 Increased sales Net sales in Construction Equipment rose by 32% to SEK 12,963 M (9,807) in the third quarter. Adjusted for changes in the exchange rates and the acquisitions of Lingong and Ingersoll Rand’s road division, net sales rose by 22%. Operating income declined by 4% to SEK 839 M (872) and the operating margin was 6.5% (8.9). The results in the quarter were negatively impacted by SEK 100 M from lower deliveries of excavators due to a labor dispute in South Korea. The dispute was resolved in the beginning of October. Operating income was also negatively affected by ramp up issues, costly production due to high capacity utilization and exchange rates. In the third quarter, Ingersoll Rand’s road development equipment division had sales of SEK 1,147 M and generated an operating income of SEK 130 M, excluding negative effects from purchase price allocation adjustments of SEK 45 M, whereof SEK 24 M is attributable to amortization of intangible assets and SEK 21 M to revaluation of inventories. Launch of innovative pipe layers Particularly targeting customers in the on-shore oil and gas industry Volvo CE has launched a range of pipe laying equipment setting a new standard for the industry. The patent-design Volvo Pipelayers represent a major technical advance when compared to traditional tracked tractors with side booms which is the basic design from the 1930’s and has changed little since then. Volvo is introducing a range of five models from 20 to 150 metric tonne lift capacity, originating from a patented adaptation of excavator based machines combined with modern lifting technology. Buses – operating loss in the third quarter · Deliveries decreased by 9% · Operating loss · 2008 Bus of the Year in Europe Net sales by market area Third quarter First nine months SEK M 2007 2006 Change 2007 2006 Change Europe 1,748 1,629 7 % 5,402 5,585 (3 %) North America 901 1,124 (20 %) 3,174 3,571 (11 %) South America 376 381 (1 %) 956 1,258 (24 %) Asia 373 425 (12 %) 1,329 1,616 (18 %) Other markets 190 218 (13 %) 574 655 (12 %) Total 3,588 3,777 (5 %) 11,435 12,685 (10 %) Weak market development Developments within bus markets remained weak during the third quarter. Markets in the Nordic countries, Central Europe and the UK fell by 10-15%, while markets grew in Southern and Eastern Europe. In the US and Canada the coach market is expected to decrease by 20% during 2007 as a consequence of pre-buys during 2006 and the beginning of 2007. The US city bus market is expected to grow by approximately 10%, however. In Mexico, the coach market remained weak, with a 30% reduction during the first eight months of the year. In the city bus segment, indications point towards a weakening of 5-10% for the calendar year. In Asia, the overall bus market increased, thanks in part to developments in China and India. During the third quarter, orders received at Volvo Buses amounted to 2,032 buses, compared with 2,374 buses during the preceding year. At the end of the quarter, the order book contained 5,456 buses (5,133). A total of 1,983 buses (2,183) were delivered during the quarter Earnings decline in third quarter Net sales declined 5% in the third quarter to SEK 3,588 M, compared with SEK 3,777 M a year earlier. Adjusted for exchange-rate differences, net sales fell by 3%. The operating loss amounted to SEK 73 M (income SEK 162 M). Earnings were adversely affected by a reduction in deliveries, continued disruptions in production in Europe relating to the introduction of the new generation of engines for city buses and increased losses in Mexico due to decreased production. The operating margin amounted to a negative 2.0% (positive: 4.3). 13 Volvo Buses continues to work with a strong profitability program with focus on Europe and Mexico. In order to address increasing labor costs and raw material price increases, Volvo Buses has launched a global project aiming at reducing product costs. In Europe, Volvo Buses has developed solutions for the problems associated with the new engine generation. The solutions will be implemented during the fourth quarter. In India, work continues on the construction of a new bus plant in Bangalore, with production start anticipated in early 2008, and in Europe the Volvo 9700 was named the 2008 Bus of the Year. Volvo Penta – increased sales · Somewhat weaker overall market for marine engines · Strong growth for industrial engines · A 10% increase in sales Net sales by market area Third quarter First nine months SEK M 2007 2006 Change 2007 2006 Change Europe 1,442 1,343 7 % 5,158 4,624 12 % North America 658 683 (4 %) 2,028 2,224 (9 %) South America 62 43 44 % 183 151 21 % Asia 442 313 41 % 1,233 975 26 % Other markets 99 67 48 % 258 188 37 % Total 2,703 2,449 10 % 8,860 8,162 9 % Increased market share in a slightly weaker marine market The overall market for marine engines in North America weakened slightly during the third quarter, primarily for boats in the under 35-foot category. The overall market in Europe remained stable, although a trend of weakening demand was noted towards the end of the quarter. On the marine side, Volvo Penta, with the help of the IPS system, successively captured new market share in the inboard engine segment. This trend was reinforced during the year’s boat season in Europe and North America. The industrial engine market remained strong in Europe and in many other parts of the world, including Asia and the Middle East. Volvo Penta’s industrial engines continued to develop favorably, with increased market share in Europe, the Far East and in many growth markets, such as India. Volume of the overall order book, as of September 30, was marginally higher than the corresponding period last year. Increased sales but lower margins Sales during the third quarter amounted to SEK 2,703 M, an increase of 10% compared with a year earlier.Adjusted for exchange-rate differences, net sales increased by 12%. Sales allocated among the various business segments were as follows: Marine Leisure SEK 1,609 M (1,495), Marine Commercial SEK 257 M (277) and Industrial SEK 837 M (661). Operating income during the third quarter totaled SEK 258 M, compared with SEK 257 M during the same period last year.Increased product and development costs negatively impacted earnings. The operating margin was 9.6% (10.5%). During the third quarter, Volvo Penta launched additional efficiency classes of its four- and six-cylinder marine engines manufactured at the Vara plant. The new engines, the D4-300 and D6-370, further strengthen Volvo Penta’s already market leading positions in sterndrive diesel engines. Volvo Aero – improved profitability · Improved profitability within the aftermarket business · Important break through for Volvo Aero’s light weight technologies · Order book in component business increased by 47% 14 Net sales by market area Third quarter First nine months SEK M 2007 2006 Change 2007 2006 Change Europe 812 826 (2 %) 2,493 2,834 (12 %) North America 931 968 (4 %) 2,809 2,778 1 % South America 41 37 11 % 109 142 (23 %) Asia 34 101 (66 %) 171 285 (40 %) Other markets 29 18 61 % 72 68 6 % Total 1,847 1,950 (5 %) 5,654 6,107 (7 %) Increasing backlog for larger aero engines World airline passenger traffic increased by 4% in the first seven months of this year. Order bookings for large commercial jets continue to increase and the backlog at the end of September exceeded 6,000 aircraft, which represents over six years of production at current production rates. The GEnx engine program, which is one of Volvo Aero’s most important engine programs for the future, has now accumulated more than 900 engines on the Boeing 787 and 747-8. The total engine order book increased to more than 12,600 large engines at the end of September. For Volvo Aero, order bookings remain strong and at September 30 the value of the order book in the component business was 47% higher than at the same date in the preceding year. Commercial component business continues to grow During the third quarter, Volvo Aero’s sales amounted to SEK 1 847 M, which was 5% lower than in the corresponding period the preceding year, mainly due to currency and the Brommaplant closure. Adjusted for currency effects and the discontinued Bromma operations, sales increased by 7%. Operating income increased to SEK 148 M (143) and the operating margin improved to 8.0 % (7.4).Despite higher material cost, the component business continued to show good profitability in the third quarter. In addition, the aftermarket business improved profitability, compared to the same period last year. Volvo Aero’s light weight design has been chosen for the GP7000 engine for the Airbus A380. The GP7000 agreement with Pratt & Whitney is a major success for Volvo Aero’s technology efforts and a confirmation that the company is moving in the right direction with its focus on lightweight designs. Among other features, the new Volvo Aero design reduces the weight of the component by more than 10%, resulting in a substantial benefit in terms of fuel consumption and thereby reduced environmental impact. 15 Financial reports and other information Income statements Volvo Group third quarter 17 Income statements Volvo Group first nine months 18 Balance Sheets Volvo Group 19 Cash flow statement third quarter 21 Cash flow statement first nine months 22 Change in shareholders' equity 23 Net financial position 24 Key ratios 25 Quarterly figures 26 Accounting principles 29 Risks and uncertainties 30 Corporate acquisitions and divestments 31 Parent Company 33 16 Income statements Volvo Group third quarter Industrial operations Customer Finance Elim and reclassifications Volvo Group Total SEK M 2007 2006 2007 2006 2007 2006 2007 2006 Net sales 66,253 57,627 2,034 2,320 80 532 68,367 60,479 Cost of sales (51,379 ) (44,684 ) (1,228 ) (1,532 ) (80 ) (532 ) (52,686 ) (46,748 ) Gross income 14,874 12,943 807 788 0 0 15,681 13,731 Research and development expenses (2,603 ) (1,989 ) 0 0 0 0 (2,603 ) (1,989 ) Selling expenses (6,206 ) (4,830 ) (353 ) (302 ) 0 0 (6,559 ) (5,133 ) Administrative expenses (1,649 ) (1,460 ) (7 ) (17 ) 0 0 (1,656 ) (1,477 ) Other operating income and expenses 82 (1,817 ) 7 (43 ) 0 0 89 (1,859 ) Income from investments in associated companies 27 (10 ) 1 0 0 0 29 (10 ) Income from other investments 30 (3 ) 0 0 0 0 30 (3 ) Operating income 4,555 2,834 454 426 0 0 5,010 3,260 Interest income and similar credits 231 169 0 0 (25 ) (20 ) 206 149 Interest expenses and similar charges (350 ) (101 ) (0 ) 0 25 20 (325 ) (81 ) Other financial income and expenses (320 ) (184 ) 0 0 0 0 (320 ) (184 ) Income after financial items 4,116 2,718 454 426 0 0 4,571 3,144 Income taxes (1,290 ) 950 (132 ) (154 ) 0 0 (1,421 ) 795 Income for the period* 2,826 3,668 323 271 0 0 3,149 3,939 * Attributable to: Equity holders of the parent company 3,118 3,925 Minority interests 31 14 3,149 3,939 Basic earnings per share, SEK 1.54 1.94 Diluted earnings per share, SEK 1.54 1.94 17 Income statements Volvo Group first nine months YTD Industrial operations Customer Finance Elim and reclassifications Volvo Group Total SEK M 2007 2006 2007 2006 2007 2006 2007 2006 Net sales 194,449 183,733 5,733 5,841 666 1,634 200,849 191,208 Cost of sales (150,260 ) (141,546 ) (3,368 ) (3,481 ) (666 ) (1,634 ) (154,294 ) (146,661 ) Gross income 44,189 42,187 2,366 2,360 0 0 46,555 44,547 Research and development expenses (7,616 ) (5,974 ) 0 0 0 0 (7,616 ) (5,974 ) Selling expenses (16,971 ) (14,829 ) (1,049 ) (908 ) 0 0 (18,020 ) (15,738 ) Administrative expenses (5,176 ) (4,718 ) (25 ) (29 ) 0 0 (5,201 ) (4,747 ) Other operating income and expenses 257 (2,913 ) (23 ) (109 ) 0 0 233 (3,021 ) Income from investments in associated companies 425 34 2 0 0 0 427 34 Income from other investments 78 128 0 0 0 0 79 128 Operating income 15,186 13,915 1,270 1,314 0 0 16,457 15,229 Interest income and similar credits 779 602 0 0 (84 ) (130 ) 695 472 Interest expenses and similar charges (889 ) (583 ) (0 ) 0 84 130 (805 ) (453 ) Other financial income and expenses (399 ) (175 ) 0 0 0 0 (399 ) (175 ) Income after financial items 14,677 13,759 1,270 1,314 0 0 15,948 15,073 Income taxes (4,577 ) (2,015 ) (436 ) (441 ) 0 0 (5,013 ) (2,456 ) Income for the period* 10,100 11,744 835 872 0 0 10,935 12,617 * Attributable to: Equity holders of the parent company 10,874 12,571 Minority interests 61 46 10,935 12,617 Basic earnings per share, SEK 5.37 6.21 Diluted earnings per share, SEK 5.37 6.21 18 Balance Sheets Volvo Group Industrial operations Customer Finance Elim and reclassifications Total Sep 30 Dec 31 Sep 30 Dec 31 Sep 30 Dec 31 Sep 30 Dec 31 SEK M 2007 2006 2007 2006 2007 2006 2007 2006 Assets Non-current assets Intangible assets 36,495 19,054 65 62 0 0 36,560 19,117 Tangible assets Property, plant and equipment 45,506 34,291 80 88 0 0 45,585 34,379 Assets under operating leases 12,487 11,822 316 279 7,955 8,400 20,758 20,501 Financial assets Shares and participations 2,333 6,862 30 29 0 0 2,363 6,890 Long term customer financing receivables 471 582 43,213 39,276 (7,345 ) (7,769 ) 36,339 32,089 Deferred assets 7,680 6,300 344 354 4 9 8,028 6,663 Other long-term receivables 6,169 4,958 36 27 (992 ) (585 ) 5,214 4,400 Total non-current assets 111,141 83,869 44,084 40,115 (378 ) 55 154,847 124,039 Current assets Inventories 44,602 33,894 379 317 0 0 44,981 34,211 Short-term receivables Customer-financing receivables 589 611 38,205 36,979 (4,804 ) (4,937 ) 33,990 32,653 Current tax assets 1,060 1,196 35 25 0 0 1,096 1,221 Other receivables 46,456 44,561 1,277 1,145 (4,801 ) (11,307 ) 42,931 34,399 Non-current assets held for sale 0 805 0 0 0 0 0 805 Marketable securities 14,696 20,324 3 18 0 0 14,699 20,342 Cash and cash equivalents 9,378 9,618 927 1,203 (39 ) (64 ) 10,266 10,757 Total current assets 116,781 111,009 40,826 39,687 (9,644 ) (16,308 ) 147,963 134,388 Total assets 227,922 194,878 84,910 79,802 (10,022 ) (16,253 ) 302,810 258,427 19 Industrial operations Customer Finance Elim and reclassifications Total Sep 30 Dec 31 Sep 30 Dec 31 Sep 30 Dec 31 Sep 30 Dec 31 SEK M 2007 2006 2007 2006 2007 2006 2007 2006 Shareholders’ equity and liabilities Shareholders’ equity Equity attributable to the equity holders of the parent company 70,713 78,763 7,189 8,141 0 0 77,902 86,904 Minority interests 806 284 0 0 0 0 806 284 Total shareholders’ equity* 71,519 79,047 7,189 8,141 0 0 78,708 87,188 Non-current provisions Provisions for post-employment benefits 9,806 8,664 30 28 0 0 9,836 8,692 Provisions for deferred taxes 6,414 3,315 1,198 1,107 0 0 7,613 4,422 Other non-current provisions 6,924 6,507 99 87 149 156 7,172 6,750 Non-current liabilities 38,668 24,458 37,299 32,654 (6,163 ) (11,654 ) 69,804 45,457 Current provisions 9,985 9,643 117 48 88 109 10,190 9,799 Current liabilities Loans 39,737 25,615 2,871 2,675 (50 ) (44 ) 42,558 28,247 Liabilities associated with assets held for sale 0 280 0 0 0 0 0 280 Trade payables 44,472 37,831 312 252 0 0 44,784 38,080 Current tax liabilities 636 1,164 763 637 0 0 1,399 1,801 Other current liabilities (239 ) (1,646 ) 35,032 34,173 (4,046 ) (4,820 ) 30,746 27,711 Total shareholders’ equity and liabilities 227,922 194,878 84,910 79,802 (10,022 ) (16,253 ) 302,810 258,427 2006 is restated according to new reporting structure for the Volvo Group. Shareholders' equity in Customer Finance operations have been adjusted by 650 compared to press release. April 17. Contingent liabilities 7,526 7,726 20 Cash flow statement third quarter Industrial operations Customer Finance Elim & reclassifications Volvo Group Total SEK bn 2007 2006 2007 2006 2007 2006 2007 2006 Operating activities Operating income 4.6 2.8 0.5 0.4 0.0 0.0 5.1 3.2 Depreciation and amortization 2.5 3.7 0.1 0.1 0.3 0.4 2.9 4.2 Other non-cash items 0.0 0.1 0.0 0.0 0.0 0.2 0.0 0.3 Change in working capital (4.4 ) (4.1 ) (1.1 ) 1.0 0.2 (0.2 ) (5.3 ) (3.3 ) Financial items and income taxes paid (1.2 ) (1.0 ) 0.0 (0.1 ) 0.0 0.0 (1.2 ) (1.1 ) Cash flow from operating activities 1.5 1.5 (0.5 ) 1.4 0.5 0.4 1.5 3.3 Investing activities Investments in fixed assets (2.4 ) (2.0 ) 0.2 (0.1 ) (0.1 ) 0.0 (2.3 ) (2.1 ) Investment in leasing vehicles 0.0 (0.2 ) (0.1 ) 0.4 (0.8 ) (1.5 ) (0.9 ) (1.3 ) Disposals of fixed assets and leasing vehicles 0.5 0.3 0.1 (0.1 ) 0.4 1.0 1.0 1.2 Operating cash flow (0.4 ) (0.4 ) (0.3 ) 1.6 0.0 (0.1 ) (0.7 ) 1.1 Investments and divestments of shares, net 0.1 (4.2 ) Acquired and divested operations, net 0.0 0.2 Interest-bearing receivables incl marketable securites 6.6 4.3 Cash-flow after net investments 6.0 1.4 Financing activities Change in loans, net (6.8 ) (1.7 ) Dividend to AB Volvo shareholders 0.0 0.0 Other 0.0 0.0 Change in cash and cash equivalents excl. translation differences (0.8 ) (0.3 ) Translation difference on cash and cash equivalents (0.2 ) 0.2 Change in cash and cash equivalents (1.0 ) (0.1 ) 21 Cash flow statement first nine months Industrial operations Customer Finance Elim & reclassifications Volvo Group Total SEK bn 2007 2006 2007 2006 2007 2006 2007 2006 Operating activities Operating income 15.2 13.9 1.3 1.3 0.0 0.0 16.5 15.2 Depreciation and amortization 7.2 7.6 0.2 0.3 1.3 1.4 8.7 9.3 Other non-cash items (0.7 ) 0.0 0.0 0.4 0.0 0.1 (0.7 ) 0.5 Change in working capital (9.0 ) (6.9 ) (5.0 ) (1.9 ) 0.0 (0.8 ) (14.0 ) (9.6 ) Financial items and income taxes paid (4.1 ) (2.7 ) (0.1 ) (0.4 ) 0.1 0.1 (4.1 ) (3.0 ) Cash flow from operating activities 8.6 11.9 (3.6 ) (0.3 ) 1.4 0.8 6.4 12.4 Investing activities Investments in fixed assets (6.7 ) (6.9 ) 0.2 (0.3 ) (0.1 ) 0.0 (6.6 ) (7.2 ) Investment in leasing vehicles (0.1 ) (0.4 ) (0.2 ) (0.4 ) (2.7 ) (2.5 ) (3.0 ) (3.3 ) Disposals of fixed assets and leasing vehicles 1.0 0.6 0.2 0.5 1.1 1.4 2.3 2.5 Operating cash flow 2.8 5.2 (3.4 ) (0.5 ) (0.3 ) (0.3 ) (0.9 ) 4.4 Investments and divestments of shares, net 0.4 (5.8 ) Acquired and divested operations, net (14.5 ) 0.4 Interest-bearing receivables incl marketable securites 5.5 9.7 Cash-flow after net investments (9.5 ) 8.7 Financing activities Change in loans, net 29.4 (0.6 ) Dividend to AB Volvo shareholders (20.3 ) (6.8 ) Other 0.0 0.0 Change in cash and cash equivalents excl. translation differences (0.4 ) 1.3 Translation difference on cash and cash equivalents (0.1 ) (0.3 ) Change in cash and cash equivalents (0.5 ) 1.0 22 Change in shareholders’ equity First nine months SEK bn 2007 2006 Total equity at beginning of period 87.2 78.8 Shareholders' equity attributable to equity holders of the parent company at beginning of period 86.9 78.5 Translation differences 0.4 (1.2 ) Translation differences on hedge instruments of net investments in foreign operations 0.0 0.0 Available-for-sale investments (0.1 ) 0.3 Cash flow hedges 0.0 1.0 Net income recognized directly in equity 0.3 0.1 Income for the period 10.9 12.6 Total recognized income and expense for the period 11.2 12.7 Dividend to Volvo's shareholders (20.3 ) (6.8 ) Share-based payments 0.1 0.1 Change in consolidation of Nissan Diesel 0.0 - Other changes 0.0 0.0 Shareholders' equity attributable to equity holders of the parent company at end of period 77.9 84.5 Minority interests at beginning of period 0.3 0.3 Translation differences 0.0 0.0 Net income recognized directly in equity 0.0 0.0 Income for the period 0.0 0.0 Total recognized income and expense for the period 0.0 0.0 Cash dividend 0.0 0.0 Minority regarding new acquisitions 0.5 - Other changes 0.0 0.0 Minority interests at end of period 0.8 0.3 Total equity at end of period 78.7 84.8 23 Net financial position Industrial operations Volvo Group Sep 30 Dec 31 Sep 30 Dec 31 SEK M 2007 2006 2007 2006 Long term customer finance receivables - - 36,339 32,089 Long term interest-bearing receivables 4,389 3,514 3,610 3,150 Short term customer finance receivables - - 33,990 32,653 Short term interest bearing receivables 3,534 9,751 650 966 Non-current assets held for sale, interest-bearing 0 5 0 5 Marketable securities 14,696 20,324 14,699 20,342 Cash and bank 9,378 9,618 10,266 10,757 Total financial assets 31,997 43,212 99,554 99,962 Provision for post employment benefits 9,806 8,664 9,836 8,692 Interest-bearing liabilities 38,568 11,465 104,943 66,957 Liabilities associated with assets held for sale, interest-bearing 0 7 0 7 Total financial debt 48,374 20,136 114,779 75,656 Net financial position (16,377 ) 23,076 (15,225 ) 24,306 Changes in net financial position, Industrial operations Third quarter First nine months SEK bn 2007 2007 Beginning of period (16.1 ) 23.1 Cash flow from operating activities 1.5 8.6 Investments in fixed assets (2.4 ) (6.8 ) Disposals 0.5 1.0 Operating cash-flow (0.4 ) 2.8 Investments and divestments of shares, net 0.1 0.4 Acquired and divested operations, net 0.0 (25.4 ) Capital injections to/from Customer Finance operations 0.0 1.8 Currency effect 0.0 1.1 Dividend paid to AB Volvo shareholders 0.0 (20.3 ) Other 0.0 0.1 Total change (0.3 ) (39.5 ) Net financial position at end of period (16.4 ) (16.4 ) 2006 is restated according to new reporting structure for the Volvo Group. Shareholders' equity in Customer Finance operations have been adjusted by 650 compared to press release April 17. 24 Key ratios First nine months Industrial operations 2007 2006 Gross margin 22.7 23.0 Research and development expenses in % of net sales 3.9 3.3 Selling expenses in % of net sales 8.7 8.1 Administrative expenses in % of net sales 2.7 2.6 Operating margin 7.8 7.6 Sep 30 Dec 31 12-month rolling figures unless otherwise stated 2007 2006 Return on operating capital, % 27.5 34.3 Net financial position at end of period, SEK billion (16.4 ) 23.1 Net financial position at end of period in % of shareholders' equity (22.9 ) 29.2 Shareholders' equity as percentage of total assets 31.4 40.6 Customer finance Sep 30 Dec 31 12-month rolling figures unless otherwise stated 2007 2006 Return on shareholders' equity, % 14.1 13.2 Equity ratio at end of period, % 8.5 10.2 Asset growth, % from proceeding year end until end of period 6.4 (2.3 ) First nine months Volvo Group 2007 2006 Gross margin 23.2 23.3 Research and development expenses in % of net sales 3.8 3.1 Selling expenses in % of net sales 9.0 8.2 Administrative expenses in % of net sales 2.6 2.5 Operating margin 8.2 8.0 Sep 30 Dec 31 12-month rolling figures unless otherwise stated 2007 2006 Basic earnings per share, SEK 7.20 8.04 Shareholders' equity, excluding minority interests,per share, at end of period, SEK 39 43 Return on shareholders' equity, % 17.3 19.6 Shareholders' equity at end of period as percentage of total assets 26.0 33.7 First nine months Share data 2007 2006 Basic earnings per share, SEK 5.37 6.21 Diluted earnings per share, SEK 5.37 6.21 Number of shares outstanding, million 2026 404.8 Average number of shares during period, million 2025 404.6 Average diluted number of shares during period 2026 405.0 Number of company shares, held by AB Volvo 103 20.9 Average number of company shares, held by AB Volvo 103 21.1 25 Quarterly figures SEK M unless otherwise stated Industrial operations 3/2006 4/2006 1/2007 2/2007 3/2007 Net sales 57,627 65,287 58,857 69,339 66,253 Cost of sales (44,684 ) (50,854 ) (45,175 ) (53,706 ) (51,379 ) Gross income 12,943 14,433 13,682 15,633 14,874 Research and development expenses (1,989 ) (2,380 ) (2,334 ) (2,679 ) (2,603 ) Selling expenses (4,831 ) (5,169 ) (4,972 ) (5,793 ) (6,206 ) Administrative expenses (1,464 ) (1,763 ) (1,822 ) (1,706 ) (1,649 ) Other operating income and expenses (1,812 ) (362 ) 297 (122 ) 82 Income from investments in associated companies (10 ) 26 81 317 27 Income from other investments (3 ) 13 1 48 30 Operating income Industrial operations 1) 2,834 4,798 4,933 5,698 4,555 Customer Finance Finance and lease income 2,320 1,807 1,805 1,894 2,034 Finance and lease expenses (1,532 ) (1,006 ) (1,042 ) (1,098 ) (1,228 ) Gross income 788 801 763 796 807 Selling and administrative expenses (319 ) (347 ) (354 ) (359 ) (360 ) Credit provision expenses (35 ) (99 ) (33 ) (32 ) (5 ) Other operating income and expenses (8 ) 17 19 16 13 Operating income Customer Finance 426 372 395 421 454 Volvo Group Operating income 3,260 5,170 5,328 6,119 5,010 Interest income and similar credits 149 194 241 249 206 Interest expense and similar credits (81 ) (132 ) (148 ) (332 ) (325 ) Other financial income and costs (184 ) (6 ) (14 ) (65 ) (320 ) Income after financial items 3,144 5,226 5,407 5,971 4,571 Taxes 795 (1,525 ) (1,651 ) (1,941 ) (1,421 ) Income for the period 3,939 3,701 3,756 4,030 3,149 * Attributable to Equity holders of AB Volvo 3,925 3,697 3,753 4,003 3,118 Minority interests 14 4 3 27 31 3,939 3,701 3,756 4,030 3,149 1) The third quarter of 2006 includes adjustment of goodwill in the subsidiary Mack Trucks of SEK 1,712 M 26 Share data 3/2006 4/2006 1/2007 2/2007 3/2007 Earnings per share, SEK1) 1.94 1.83 1.85 1.98 1.54 Number of shares outstanding, million 404.8 404.8 405.1 2,026 2,026 Average number of shares during period, million 404.8 404.8 404.9 2,026 2,026 Number of company shares, held by AB Volvo 20.9 20.9 20.6 103 103 Depreciation and amortization included above 3/2006 4/2006 1/2007 2/2007 3/2007 Industrial operations 2) 3,669 2,359 2,041 2,465 2,292 Customer Finance (28 ) 81 37 36 92 Classification Group versus segment Customer Finance 3) 639 630 626 629 528 Total 4,280 3,070 2,704 3,130 2,912 Key operating ratios, Industrial operations 3/2006 4/2006 1/2007 2/2007 3/2007 Gross margin, % 22.5 22.1 23.2 22.5 22.5 Research and development expenses in % of net sales 3.5 3.6 4.0 3.9 3.9 Selling expenses in % of net sales 8.4 7.9 8.4 8.4 9.4 Administrative expenses in % of net sales 2.5 2.7 3.1 2.5 2.5 Operating margin , % 4.9 7.3 8.4 8.2 6.9 1) Income pershare is calculated as Income for the period (excl minority interests) divided by the weighted average number of shares outstanding during the period. Previous quarters restated for share split. 2) The third quarter of 2006 includes adjustment of goodwill in the subsidiary Mack Trucks of SEK 1,712 M 3) Reclassification of financial leases in segment Financial Services to operational leases in the Group. 27 Net sales SEK M 3/2006 4/2006 1/2007 2/2007 3/2007 Trucks 39,747 45,023 39,199 46,331 45,350 Construction Equipment 9,807 11,170 11,002 14,146 12,963 Buses 3,777 4,586 3,741 4,107 3,588 Volvo Penta 2,449 2,612 2,942 3,215 2,703 Volvo Aero 1,950 2,126 1,961 1,845 1,847 Eliminations and other (103 ) (230 ) 12 (305 ) (197 ) Industrial operations 57,627 65,287 58,857 69,339 66,253 Customer Finance 2,320 1,807 1,805 1,894 2,034 Reclassifications and eliminations 532 533 374 212 80 Volvo Group 60,479 67,627 61,036 71,445 68,367 Operating income SEK M 3/2006 4/2006 1/2007 2/2007 3/2007 Trucks 1) 3,470 3,575 3,711 3,831 3,507 Construction Equipment 872 1,047 946 1,398 839 Buses 162 211 90 122 (73 ) Volvo Penta 257 226 293 444 258 Volvo Aero 143 -147 92 93 148 Group headquarter functions and other (358 ) (114 ) (199 ) (190 ) (124 ) Industrial operations 1) 4,546 4,798 4,933 5,698 4,555 Goodwill adjustment (1,712 ) - Industrial operations 2,834 4,798 4,933 5,698 4,555 Customer Finance 426 372 395 421 454 Volvo Group 3,260 5,170 5,328 6,119 5,010 1) Excluding adjustment of goodwill. Operating margin % 3/2006 4/2006 1/2007 2/2007 3/2007 Trucks 1) 8.7 7.9 9.5 8.3 7.7 Construction Equipment 8.9 9.4 8.6 9.9 6.5 Buses 4.3 4.6 2.4 3.0 (2.0 ) Volvo Penta 10.5 8.7 10.0 13.8 9.6 Volvo Aero 7.3 (6.9 ) 4.7 5.0 8.0 Industrial operations 1) 7.9 7.3 8.4 8.2 6.9 Industrial operations 4.9 7.3 8.4 8.2 6.9 Volvo Group 5.4 7.6 8.7 8.6 7.3 1) Excluding adjustment of goodwill. 28 Accounting principles As of January 1, 2005, AB Volvo has applied the International Financial Reporting Standards (IFRS) – formerly the IAS – as adopted by the EU, for the group consolidation. The accounting principles, which were applied during the preparation of this report, are described in Note 1 to the consolidated financial statements, which are included in the 2006 Annual Report for the Volvo Group. This interim report has been prepared in accordance with IAS 34, Interim financial Reporting and the Annual Accounts Act. The financial reporting of the parent company has been prepared in accordance with the Annual Accounts Act and the Swedish Financial Accounting Standards Council’s RR 32:06 Accounting for legal entities, as described in the 2006 Annual Report. New accounting principles in 2007 In accordance with considerations presented in the Annual Report, Note 1, regarding new accounting principles for 2007, Volvo applies the new standard IFRS 7, Financial instruments: Disclosures and classification, as well as Amendments to IAS1, Presentation of financial statements. IFRS 7 does not entail any change in the reporting and valuation of financial instruments. On the other hand, certain disclosure requirements have been expanded, compared with earlier requirements under IAS 32, particularly as concerns the exposure and management of risk relating to financial instruments. The Amendments to IAS1 entail expanded additional disclosure regarding elements such as the definition of capital, capital structure and capital management policies. In addition to IFRSand the Amendment to IAS1, there are four IFRIC interpretations – IFRIC 7, Applying the Restatement Approach under IAS 29 Financial Reporting in Hyperinflationary Economies, IFRIC 8, Scope of IFRS 2, IFRIC 9, Reassessment of Embedded Derivatives, and IFRIC 10, Interim Financial Reporting and Impairment. The application of IFRS 7, Amendment to IAS 1 and IFRIC 7, 8, 9 and 10, has not had any impact on Volvo’s position or earnings. Changed financial reporting structure As of January 1, 2007, Financial Services are only consolidated in accordance with the purchase method. As of January 1, 2007, the responsibility for the Group’s treasury operations and real estate has been transferred from Financial Services. The treasury operations are reported among corporate functions. The Group’s real estate, held in Volvo Real Estate, is reported under industrial operations, and earnings are transferred back to the business areas, after previously having been reported under Financial Services. For this reason, the net financial position of the industrial operations has changed, as of December 31, 2006, from SEK 24.7 billion to SEK 23.1 billion, corresponding to a change in relation to shareholders’ equity from 28.3% to 29.2%. As of January 1, 2007, the benefits from the synergies created in the business units are transferred back to the various product areas. The allocation is based on the degree to which individual product areas have utilized the services of the business units. In prior years, only the earnings of the business units Volvo Powertrain and Volvo Parts have been distributed to the relevant product areas, and other business units have been reported under Other. Comparison figures for 2006 have been restated. Bridges to restatement of the 2006 quarterly and full-year figures per product area were presented in an attachment to the press release issued on April 17, 2007. The cash flow for 2006 has not been restated after the changes in the financial reporting structure. After the transfer back, the Other heading will contain mainly earnings linked to corporate functions. 29 Hedge accounting Volvo has chosen to apply hedge accounting from June 1 for a loan of 1 billion Euro borrowed during the second quarter. Volvo has not applied hedge accounting for financial instruments used to hedge interest and currency risks on loans before.Going forward, in applicable cases when the requirements for hedge accounting are considered to be fulfilled, Volvo will apply hedge accounting for this kind of instruments. Net financial position Net financial position for Industrial operations includes cash and cash equivalents, marketable securities and interest bearing short and long term receivables reduced by short- and long-term interest-bearing loans and provisions for post employment benefits. Net financial position for the Volvo Group also includes short- and long- term customer finance receivables. Depreciation period in aircraft engine projects In connection with its participation in aircraft engine projects with other companies, Volvo Aero in certain cases pays an entrance fee, which is capitalized as an intangible asset. From May 1, Volvo has adjusted the depreciation period to the estimated useful life, which is estimated to be 20 years. The effect of the change in estimate is SEK 35 M for the second and third quarter. Otherwise, accounting principles and methods of calculations have remained essentially unchanged from those applied in the 2006 Annual Report. Earnings per share Earnings per share is calculated according to the circumstances at the closing day of the period, September 30 2007, unless stated otherwise. On April 26, Volvo’s share split 6:1 with automatic redemption, in which the sixth share was redeemed by AB Volvo for SEK 25 per share took effect, which means that the number of shares were fivefold. Risks and uncertainties All business operations involve risk – managed risk-taking is a condition of maintaining a sustained favorable profitability. Risk may be due to events in the world and can affect a given industry or market. Risk can be specific to a single company. Volvo works continuously to identify, measure and manage risk, and in some cases Volvo can influence the likelihood that a risk-related event will occur. In cases in which such events are beyond Volvo’s control, the aim is to minimize the consequences. The risks to which the Volvo Group are exposed are classified into three main categories: External-related risks - such as the cyclical nature of the commercial vehicles business, intense competition, changes in prices for commercial vehicles and government regulations; Financial risks - such as currency fluctuations, interest levels fluctuations, valuations of shares or similar instruments, credit risk and liquidity risk and;
